       Case 3:20-cr-00794-JLS Document 27 Filed 10/26/20 PageID.56 Page 1 of 1




 1
 2
 3                         UNITED STATES DISTRICT COURT
 4                      SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA                      Case No. 20-CR-794 JLS
 6                Plaintiff,
                                                   ORDER CONTINUING MOTION
 7          v.                                     HEARING/TRIAL SETTING AND
                                                   EXCLUDING TIME UNDER
 8   OMAR ROQUE-BRICENO,                           SPEEDY TRIAL ACT
 9                Defendant.                       The Honorable Janis L. Sammartino
10
11         Good cause having been shown, the Court continues the Motion Hearing/Trial
12 Setting in this matter from October 30, 2020 to December 11, 2020, at 1:30 p.m. The Court
13 further orders time excluded from the date of this order through December 11, 2020, under
14 the Speedy Trial Act. In light of the ongoing judicial emergency identified in Orders of the
15 Chief Judge Numbers 18, 24, 27, 30, 31(a), 33, 36, and 40, and for the reasons provided in
16 the parties’ joint motion, the Court finds that the ends of justice served by granting a
17 continuance outweigh the best interest of the public and the defendant in a speedy trial. See
18 18 U.S.C. § 3161(h)(7)(A).
19         SO ORDERED.
20 Dated: October 26, 2020
21
22
23
24
25
26
27
28
